UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 31, 2010 CAMELOT ENTERTAINMENT GROUP INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 000-3078 52-2195605 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 8001 Irvine Center Drive Suite 400 Irvine CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 754 3030 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 3.02 Unregistered Sales of Equity Securities From August 21, 2010 through August 31, 2010, a total of four entities elected to convert a total of $10,392 of debt owed to them from the Company, pursuant to each entity’s respective Convertible Promissory Note, into 2,541,200 restricted shares of the Company’s common stock.The Company relied on the exemption from registration relating to offerings that do not involve any public offering pursuant to Section 4(2) under the Securities Act of 1933 (the “Act”) and/or Rule 506 of Regulation D promulgated pursuant thereto.The Company believes that each entity is an “accredited investor” under Rule 501 under RegulationD of the Act and had adequate access to information about the Company through its relationship with the Company. From August 21, 2010 through August 31, 2010, a total of 5 individuals were issued a total of 1,833,615 restricted shares of the Company’s common stock in consideration of services to the Company valued at $14,625.The Company relied on the exemption from registration afforded pursuant to Section 4(2) under the Act due to the fact that the issuance of the shares did not involve a public offering of securities. From August 21, 2010 through August 31, 2010, one entity was issued a total of 3,087 shares of the Company’s common stock in connection with the rounding provisions of the Company’s reverse stock split, which was effective on June 30, 2010. As of August 31, 2010, the total issued and outstanding shares were 10,998,725, including shares held in reserve in accordance with certain contractual obligations of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CAMELOT ENTERTAINMENT GROUP, INC. Dated: September 8, 2010 By: /s/ Robert P. Atwell Robert P. Atwell Chairman 2
